COPEE Y, J.
Gustave Dresel, guardian of the persons and estates of the above-named minors, having heretofore filed his petition for a reduction of the amount of the bonds to be given by him as such guardian of the persons and estates of said minors, respectively; and it appearing to the court that the amount of the bonds required to be given by said petition by order of this court made on the second day of November, 1899, is burdensome and excessive, and that the same may be reduced without injury to the interests of said minors or either of them or of any other persons interested in the matter of said estate and guardianship; and it further appearing that said petitioner, as guardian, consents that the property of said estate, consisting of moneys on deposit in the following named banks may remain on deposit with such banks, to wit, in the San Francisco Savings Union and the German Savings and Loan Society of San Francisco,—it is now ordered by the court, that said petitioner, who has heretofore been appointed guardian as aforesaid, allow said funds to remain on deposit in said savings banks, to be drawn upon only upon the order of this court to said savings banks.
And it is further ordered, that the amount of the bonds ordered to be given by the said petitioner be reduced from the sum of $54,500 to the sum of $2,500, to each of said minors, and that said petitioner, as such guardian, do file bonds in this court to each of said minors in the sum of $2,500.